Title: [Diary entry: 30 July 1788]
From: Washington, George
To: 

Wednesday 30th. Thermometer at 74 in the Morng.—78 at Noon and 76 at Night. A heavy morning with sprinklings of Rain; one of which, about 10 oclock, was a pretty heavy shower about Dogue run. Afternoon less cloudy with the wind brisk from the No. Et. & East. A red light (supposed to be the Aurora Borealis) in the North. Rid to the Ferry, French’s and Muddy hole Plantations. At the Ferry—five Plows were at wk. The other hands were setting up Corn. At Frenchs—Binding and shocking the Oats which were on the ground and the little Wheat in No. 2—The hands from D. Run assistg. At Muddy hole. Seven plows were at Work; which where the Buck Wheat was Rank and stood thick on the ground turned it in very indifferently—nor no contrivance I could make seemed to have any good effect. The other hands after pulling the flax, weeded some of the foulest of the Pease in order to come into the New grd. Corn tomorrow. The Man (Sullivan) who was to Wall up my Well, came to day to do it. Mr. Vender Kemp returned.